         Case 4:20-cv-00348-BRW Document 6 Filed 06/22/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JOSEPH D. SANDERS                                                             PLAINTIFF
#252872

VS.                               4:20-CV-00348-BRW

HALE                                                                          DEFENDANT


                                       JUDGMENT

       Based on the order entered today, this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 22nd day of June, 2020.



                                           Billy Roy Wilson_________________
                                           UNITED STATES DISTRICT JUDGE
